Citation Nr: 0534091	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-16 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for a schizoaffective disorder.  

2.  Entitlement to an increased rating for bronchitis with 
emphysema, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service in the U.S. Army from August 
1962 to May 1965; he then served on active duty in the U.S. 
Air Force from October 1965 to August 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations in August and November 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  By rating action dated in 
August 2002, the RO granted service connection for a 
schizoaffective disorder as a maturation of the previously 
service-connected anxiety with depression, and assigned a 
50 percent rating from May 2001, the date of claim.  The 
November 2002 rating action confirmed and continued the 
30 percent rating assigned for the service-connected 
respiratory disability.  

In October 2005, the appellant came to the RO and testified 
at a video conference hearing held before the undersigned in 
Washington, D.C.  A transcript of that hearing is of record.  

At the present time, service connection has been established 
for multiple disabilities (including a schizoaffective 
disorder and bronchitis with emphysema) rated 80 percent 
disabling, in combination, from May 29, 2001; and a total 
disability rating based upon individual unemployability is 
also in effect from May 29, 2001.  

The issue of an increased rating for bronchitis with 
emphysema is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

FINDING OF FACT

The service-connected schizoaffective disorder is manifested 
by no more than occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

Entitlement to an initial rating in excess of 50 percent for 
a schizoaffective disorder is not established.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9211 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal seeking a higher initial 
rating for a schizoaffective disorder based upon a claim 
which was filed in May 2001.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters and the 
statement of the case, the RO has notified the appellant of 
the evidence and information needed to substantiate the 
current claim, the information he should provide to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would provide to obtain evidence and information on his 
behalf, and the evidence that the appellant should submit if 
he did not desire the RO to obtain the evidence on his 
behalf.  See, e.g., the letter addressed to the appellant by 
the RO dated December 26, 2001.  In that letter and the 
statement of the case, the RO specifically informed the 
appellant of the current status of his claim and of the 
evidence already of record in support of that claim, and of 
what the evidence must show in order to support the claim.  
The appellant was also asked to inform the RO of any 
additional evidence or information which he though would 
support his claim, so that the RO could attempt to obtain 
this additional evidence for him.  Moreover, since the 
veteran was informed of the evidence that would be pertinent 
to his claim and requested to submit such evidence or provide 
the information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and 
extensive VA medical records have been obtained and reviewed.  
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the present claim, and the Board is 
also unaware of any such outstanding evidence or information.  
At the October 2005 video conference hearing, the appellant 
testified that all relevant evidence in his possession had 
been submitted.  Therefore, the Board is also satisfied that 
the RO has complied with the duty to assist requirements of 
the VCAA and the implementing regulations; and that the 
current evidentiary record reflects sufficient evidence for 
rating purposes.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in August 2002, long after the 
enactment of the VCAA in November 2000.  Subsequently, 
additional notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in February 2004 with the issuance of the 
statement of the case.  There is no indication or reason to 
believe that that the ultimate decision of the RO on the 
merits of this claim would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

For a service-connected psychiatric disability, a 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Codes 9400-9440.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to the disability, except as noted below.  

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

By rating action dated in January 1985, service connection 
was granted for anxiety with depression, rated 10 percent 
disabling from October 1984; and 30 percent disabling from 
July 1993.  The current claim for an increased rating was 
received in May 2001.  The present appeal arises from an 
August 2002 rating action which granted service connection 
for a schizoaffective disorder as a maturation of the 
appellant's anxiety with depression, and assigned a 
50 percent schedular disability rating from the date of claim 
in May 2001.  

VA outpatient treatment records dating from 1998 to 2003 are 
of record.  Mental status evaluations of the appellant by his 
treating VA psychiatrist in August and November 2002, and in 
February and June 2003, consistently reported that the 
appellant was alert and oriented, with no deficits noted; his 
mood was even or dysphoric; his affect was blunted.  There 
were no delusions or hallucinations noted except for 
occasional auditory hallucinations reported in June 2003.  
The appellant's speech was always logical and coherent; his 
insight and judgment were normal, except concerning his 
drinking; and no suicidal or homicidal ideations were 
elicited from the appellant at any time.  It was reported in 
June 2002 that the appellant might not be a reliable 
reporter.  He affirmed that he was not seeing a psychiatrist 
outside of VA in August 2002.  The appellant often complained 
of difficulty in sleeping, but it appears that he often slept 
during the day when he could not sleep at night.  No side 
effects from his psychiatric medications were noted.  The 
diagnosis was of a schizoaffective disorder; a GAF score of 
48 was reported in August and November 2002; the GAF score 
was 40 in February 2003 and 42 in June 2003.  

An official VA mental disorders examination of the appellant 
in August 2001 resulted in a diagnosis of a schizoaffective 
disorder representing a maturation of the prior anxiety 
disorder; a GAF score of 60 was reported on this examination 
with reference only to the schizoaffective disorder.  

A VA staff psychologist examined the appellant in October 
2003.  This VA examiner also reviewed the appellant's VA 
medical records and spoke by telephone with his VA treating 
psychiatrist.  When questioned as to the basis for his 
request for increased benefits, the appellant first mumbled 
something about homicide, but when pressed could give no 
details concerning his target, plan, method, etc.  He 
immediately became evasive and tried to change the topic.  
When again pressed for the reason he had requested an 
increase in his disability benefits for his psychiatric 
condition, the appellant claimed that he could not remember, 
which the VA examiner found to be implausible.  The VA 
examiner at this time also noted that the question of 
possible suicidal and homicidal risk had been repeatedly 
ruled out in the appellant's VA medical records.  

Consultation with the appellant's treating VA psychiatrist 
indicated that the appellant had a penchant for "bilking the 
system."  For example, he had inquired about having VA pay 
for a health club membership even though he had not used 
available VA facilities for the same purpose.  The appellant 
reported a 24-year history of alcohol consumption that 
continued to the present.  It was reported that he currently 
consumed 24 bottles of beer per week and 8-12 shots of 
whiskey, along with bouts of intoxication twice per month and 
blackouts once per month.  According to his treating VA 
psychiatrist, the appellant minimized his excessive alcohol 
consumption and had refused to go for treatment at the 
Veterans Addiction Recovery Center.  Taken together, these 
findings indicated a diagnosis of alcohol dependence.  Also, 
although his VA psychiatrist had reported GAF scores in the 
40's, this composite measure of the appellant's functioning 
was significantly contaminated by his alcoholism and 
antisocial and narcissistic personality traits, according to 
the VA examiner in October 2003.  

Previous psychological tests of the appellant in 1988 and 
1989 reportedly were of questionable validity, with the 
suggestion that they reflected some symptom exaggeration or 
acute decompensation.  Extensive psychological testing of the 
appellant in connection with the VA examination in October 
2003 resulted in a response pattern suggestive of an attempt 
to exaggerate psychopathology due to an intention to appear 
more disturbed than was actually the case.  Individuals 
responding similarly on such psychological tests were often 
engaged in a deliberate attempt to malinger psychiatric 
symptoms where none existed, or to grossly exaggerate 
symptoms that might be present.  

On mental status evaluation in October 2003, no significant 
cognitive dysfunction was found on testing of the appellant, 
although he had endorsed 83 percent of the items on a 
checklist of cognitive complaints.  His affect was blunted 
during the interview; his speech was relevant and coherent.  
Psychotic symptoms were not evident at this time.  In 
summary, it was reported that, while the appellant's history 
indicated a diagnosis of a schizoaffective disorder, the 
veracity and magnitude of his symptom presentation could not 
be determined due to malingering.  This was not to say that 
the appellant did not have a schizoaffective disorder, only 
that there is no way of knowing the magnitude of the current 
disturbance.  This was complicated by the confluence of 
maladaptive personality traits (antisocial and narcissistic) 
and alcoholism, as indicated by the appellant's treating VA 
psychiatrist.  The Axis I diagnoses on this examination of 
the appellant included a schizoaffective disorder, alcohol 
dependence, and malingering.  In view of the evidence of 
malingering and the confluence of the appellant's 
schizoaffective disorder, alcoholism, and maladaptive 
personality traits, the VA examiner in October 2003 reported 
that it was not possible to assign a GAF rating.  It was the 
opinion of this VA examiner with reasonable 
neuropsychological certainty that the overall pattern of test 
results was suggestive of malingering, and that therefore the 
appellant's self-report of the extent of functional 
disability could not be taken at face value.  

At the video conference hearing held in October 2005, the 
appellant repeated many of the exaggerated psychiatric 
complaints (constant anxiety/depression; inability to sleep, 
etc.) which had previously been found by medical experts to 
be not credible.  He also indicated that all of his current 
psychiatric treatment was received through VA, although he 
received some private medical treatment for his alcoholism.  
He was taking multiple medications for depression and 
sleeplessness, which helped a little.  He rarely experienced 
hallucinations or homicidal/suicidal thoughts, although he 
claimed to experience panic attacks on occasion.  Although 
the appellant claimed that he did not handle his own funds, 
payments of his VA disability benefits are made directly to 
the appellant and not to a fiduciary such as he described at 
this hearing.  

The evidence of record indicates that the service-connected 
schizoaffective disorder is characterized by no more than 
serious symptoms as contemplated by the current 50 percent 
rating.  This is consistent with the reported GAF scores in 
the range of 40-48, although the evidence also strongly 
indicates that these scores include the functional effects of 
the appellant's nonservice-connected alcoholism and 
personality disorders, as well as the service-connected 
schizoaffective disorder; and that a GAF score of 60 is more 
appropriate for the schizoaffective disorder alone.  

The evidence is overwhelming that the appellant is not a 
credible source for accurate information concerning the 
nature and severity of his psychiatric symptoms.  
Furthermore, there is no credible current evidence of such 
symptoms associated with the next higher rating of 70 percent 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  The evidence indicates 
that the appellant maintains contact with several siblings 
and lives amicably in a household consisting of several 
tenants and house mates.  Although he has been unemployed for 
some time, this is due to the combined effect of all of his 
service-connected disabilities (not to mention his 
alcoholism) and not just to his schizoaffective disorder.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the 
impairment of the appellant's earning capacity due to the 
disability at issue.  The veteran has not required frequent 
hospitalization for this disability (the last such 
hospitalization occurred in 1997) and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

The preponderance of the evidence indicates that the current 
50 percent schedular disability rating under Diagnostic Code 
9211 of the Rating Schedule more than adequately compensates 
the appellant for the effects of his service-connected 
psychiatric disability.  Accordingly, this appeal will be 
denied.  


ORDER

An initial rating in excess of 50 percent for a 
schizoaffective disorder is denied.  


REMAND

Under Diagnostic Codes 6600 (chronic bronchitis) and 6603 
(emphysema), information concerning the maximum oxygen 
consumption (measured in ml/kg/min.) and the DLCO(SB) is 
required for rating purposes.  Unfortunately, while the 
reports of the most recent official VA examinations of the 
appellant in August 2001 and October 2003 include the 
reported values for FVC, FEV-1 and FEV-1/FVC, there are no 
reported values for DLCO(SB) or for maximum oxygen 
consumption (measured in ml/kg/min.), nor did the examiner 
give any indication as to why these tests were not clinically 
indicated if they were not included in the report of the 
examination.  The report of private pulmonary function 
testing of the appellant in June 2001 also reflects the same 
evidentiary deficit.  Accordingly, those examination reports 
are inadequate for rating purposes and another official 
pulmonary examination of the appellant is required.  

In addition, the VA medical consultant who examined the 
appellant in October 2003 concluded that his current 
respiratory symptoms were of recent origin and were related 
to his history of smoking rather than to the service-
connected respiratory disability.  VA disability compensation 
benefits are not payable for any disability attributable to 
the use of tobacco products, either in service or afterwards.  
See 38 U.S.C.A. § 1103 (West 2002).  Further clarification of 
this report would also be helpful to the Board.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain and incorporate 
into the claims file copies of all 
relevant VA medical treatment records not 
already of record.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next 
schedule the appellant for a VA medical 
examination to determine the severity of 
the service-connected respiratory 
disability and the etiology of his 
current respiratory symptoms.  This 
examination must include a review of the 
claims file and (a) pulmonary function 
tests which include FEV-1, FVC, FEV-
1/FVC, DLCO(SB), and maximum oxygen 
consumption (measured in ml/kg/min); 
values for each must be obtained and 
reported or the examiner must indicate 
why a particular test was not clinically 
indicated; (b) the examiner should also 
clarify whether the appellant requires 
inhalational anti-inflammatory 
medication, or daily inhalational or oral 
bronchodilator therapy, or intermittent 
(at least three per year) courses of 
systemic (oral or parenteral) 
corticosteroids, or daily use of systemic 
(oral or parenteral) high dose 
corticosteroids or immuno-suppressive 
medications, after a review of the 
relevant outpatient treatment records; 
(c) the examiner should also provide an 
opinion as to whether the symptoms 
reported by the appellant are supported 
by objective findings; (d) the examiner 
should also provide an opinion as to 
whether and to what degree the 
appellant's current respiratory symptoms 
are manifestations of the service-
connected respiratory disability or are 
attributable to his history of tobacco 
use--if possible, the examiner should 
identify which (if any) of the 
appellant's current respiratory symptoms 
are attributable to each cause; and (e) 
the examiner should express an opinion 
concerning the impact of the service-
connected respiratory disability on the 
appellant's ability to work.  The 
rationale for all opinions expressed 
should also be provided.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim seeking a 
rating higher than 30 percent for the 
service-connected respiratory disability 
on a de novo basis without reference to 
prior adjudications since November 2002.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


